Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

   Civil Case No. 14-cv-03074-CMA-KMT

   JOHANA PAOLA BELTRAN,
   LUSAPHO HLATSHANENI,
   BEAUDETTE DEETLEFS,
   ALEXANDRA IVETTE GONZALEZ,
   JULIANE HARNING,
   NICOLE MAPLEDORAM,
   LAURA MEJIA JIMENEZ,
   SARAH CAROLINA AZUELA RASCON,
   CATHY CARAMELO,
   LINDA ELIZABETH,
   GABRIELA PEREZ REYES,
        and those similarly situated,

         Plaintiffs,
   v.

   INTEREXCHANGE, INC.,
   USAUPAIR, INC.,
   GREATAUPAIR, LLC,
   EXPERT GROUP INTERNATIONAL INC., DBA EXPERT AUPAIR,
   EURAUPAIR INTERCULTURAL CHILD CARE PROGRAMS,
   CULTURAL HOMESTAY INTERNATIONAL,
   CULTURAL CARE, INC. D/B/A CULTURAL CARE AU PAIR,
   AUPAIRCARE INC.,
   AU PAIR INTERNATIONAL, INC.,
   APF GLOBAL EXCHANGE, NFP, DBA AUPAIR FOUNDATION,
   AMERICAN INSTITUTE FOR FOREIGN STUDY DBA AU PAIR IN AMERICA,
   ASSOCIATES IN CULTURAL EXCHANGE DBA GOAUPAIR,
   AMERICAN CULTURAL EXCHANGE, LLC, DBA GOAUPAIR,
   GOAUPAIR OPERATIONS, LLC, DBA GOAUPAIR,
   AGENT AU PAIR,
   A.P.EX. AMERICAN PROFESSIONAL EXCHANGE, LLC DBA PROAUPAIR, and
   20/20 CARE EXCHANGE, INC. DBA THE INTERNATIONAL AU PAIR EXCHANGE,

         Defendants.


                       DECLARATION OF ATTORNEY ALEXANDER HOOD


                                          1
Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 2 of 6




         I, Alexander Hood, declare that the following is true and correct based upon my

   personal knowledge:

      1. I am an attorney for Plaintiffs and class counsel in the above-captioned action.

         Towards Justice

      2. I am a founding attorney at Towards Justice.

      3. Towards Justice is a nonprofit law firm in Denver, Colorado that seeks to

         advance economic justice through impact litigation, strategic policy advocacy,

         and capacity building.

      4. Towards Justice was founded in response to the high volume of wage theft

         complaints that were not being addressed in Colorado, but quickly broadened its

         scope to take on cases that dismantle the power imbalances that undermine the

         value of work and diminish worker rights. See www.towardsjustice.org.

         The Beltran Litigation

      5. In November 2014, Towards Justice was approached by the original named

         Plaintiff in this action, Paola Beltran.

      6. In Ms. Beltran’s intake interview, Towards Justice originally heard echoes of

         complaints from domestic workers complaining about mistreatment and

         underpayment of wages in other contexts.

      7. In researching Ms. Beltran’s claims, however, Towards Justice’s attorneys

         discovered that Ms. Beltran had performed her childcare work while in the United

         States on a visa program that had thousands of participants, was national in



                                                    2
Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 3 of 6




         scope, and seemed to result in the payment of near-identical, low wages for all

         workers working on the visas.

      8. In further research, attorneys at Towards Justice identified the facts and law

         underpinning the wage and hour, fraud, and antitrust violations that became the

         pillars of the claims in this case.

      9. Towards Justice understood that filing the litigation would elicit a strong response

         from an industry that had relied on this business model for years. That was a

         tremendous risk for a young organization, but a risk that Towards Justice was

         eager to take to protect its client and tens of thousands of au pairs she sought to

         represent.

      10. Towards Justice drafted and filed the original complaint and the first amended

         complaint, and managed all litigation between the filing of the case in November

         2014 and the response to the motions to dismiss in June 2015.

      11. Throughout this initial period of litigation, Towards Justice sought co-counsel

         from large nationwide firms, as it knew that the costs and attorney time

         associated with litigating a complex class action for over 100,000 class members

         spread across the globe would require significant resources and expertise.

      12. Towards Justice had significant difficulty finding a firm to take on the case. It was

         clear that Defendants were prepared to litigate for years, and many large firms

         had conflicts that could not be overcome.

      13. For example, Towards Justice initially retained a private law firm on an hourly

         basis to assist with developing the case. That firm, however, was unwilling to


                                                3
Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 4 of 6




         devote the resources necessary to litigate this case to judgment, and was also

         unwilling to serve as counsel of record for an employee-side class because its

         defense-side clients would be offended by the “positional conflict.”

      14. After Towards Justice was also passed over by several firms specializing in

         plaintiff’s class action lawsuits (largely because those firms perceived, correctly,

         that litigating this case would require an enormous investment of both dollars and

         human resources), Towards Justice was referred to a Boies Schiller Flexner LLP

         (“BSF”) partner who had worked in the United States Attorney’s Office for the

         Southern District of New York by a mutual acquaintance.

      15. As a nationwide firm with 15 offices and hundreds of attorneys, BSF clearly had

         the resources to litigate the case.

      16. But, more importantly, BSF’s litigation team, composed of several former federal

         prosecutors, had the requisite experience to litigate—through trial if necessary—

         the antitrust and RICO fraud claims in this case.

      17. To my knowledge, there is no Denver-based plaintiff-side law firm with this

         combination of expertise and resources.

      18. After BSF joined the case, Plaintiffs survived the motions to dismiss, certified

         over 20 classes, survived summary judgment, and brought this case to its

         successful conclusion.

      19. During the initial period of the litigation, the case was all-encompassing for

         Towards Justice, forcing the organization to forgo other litigation opportunities.




                                                4
Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 5 of 6




   Towards Justice’s Education and Experience

      20. Towards Justice attorneys Alexander Hood, David Seligman, and Nina DiSalvo

         worked on this case.

      21. The education and experience of Towards Justice’s attorneys supports a billing

         rate of $450.00 per hour. See, e.g., Saenz Mencia v. Allred, 2017 WL 4480836,

         at *4 (D. Utah Oct. 6, 2017) (approving $450 hourly rate for attorney with 12

         years of experience).

      22. The Court already recognized these qualifications in its order certifying the Rule

         23 classes. See ECF Doc. 828 at 34 (“The Court agrees that BSF and Towards

         Justice … have extensive experience in handling complex class action suits, are

         knowledgeable about relevant law, and have ample resources to vigorously

         advocate for Plaintiffs.").

      23. Additional information regarding the attorneys at Towards Justice can be found

         on Towards Justice’s website. See http://towardsjustice.org/who-we-are/our-staff

      24. Given the length and complexity of the litigation, the following hours are

         reasonable for Towards Justice’s attorneys:

             a. Alexander Hood: 327.8 hours

             b. David Seligman: 154 hours

             c. Nina DiSalvo: 38 hours

      25. Towards Justice’s attorneys were involved throughout the litigation, even after

         the retention of BSF. They were heavily involved in filing the case, litigating the

         motion to dismiss and other dispositive motions, litigating class certification, and


                                               5
Case 1:14-cv-03074-CMA-KMT Document 1209 Filed 05/16/19 USDC Colorado Page 6 of 6




         performing several discovery tasks. They were also principally responsible for

         litigation surrounding the enforceability of some Defendants’ purported arbitration

         agreements.

      26. I am the Chief Financial Officer at Towards Justice.

      27. I have reviewed Towards Justice’s financial records and Towards Justice

         expended $22,399.00 in costs in pursuing this litigation. These costs are

         categorized as follows:

                          Printing/Copying    $    785.04
            Legal Research (Lexis/Westlaw)    $    480.00
         Client Communication/Investigation   $ 21,030.18
                        Meeting Expenses      $    103.78
                                   TOTAL      $ 22,399.00


   Executed on May 16, 2019

   s/Alexander Hood
   Alexander Hood, Class Counsel




                                               6
